NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
    Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
    opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
    prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
    official text of the opinion.


In the Supreme Court of Georgia


                                                 Decided: August 9, 2022


                      S22A0588. WRIGHT v. THE STATE.


      ELLINGTON, Justice.

      On February 7, 2020, Shakur Wright pleaded guilty to the

malice murder of Benjamin Thompson and to other related offenses

in the Superior Court of Fulton County. 1 Ten days after sentencing,


      1 On June 22, 2018, a Fulton County grand jury indicted Wright and his
co-defendant, Quatez Clark, for malice murder (Count 1), felony murder
(Counts 2-4), armed robbery (Count 5), aggravated assault (Counts 6-7),
criminal attempt to purchase marijuana (Count 8), and possession of a firearm
during the commission of a felony (Count 9). On February 7, 2020, Wright
entered a non-negotiated guilty plea to malice murder and received a life
sentence; armed robbery, a concurrent 20-year sentence; one count of
aggravated assault, a concurrent 10-year sentence; criminal attempt to
purchase marijuana, a concurrent 10-year sentence; and possession of a
firearm during the commission of a felony, a consecutive, suspended 5-year
sentence. The felony murder counts were vacated by operation of law, and the
remaining count of aggravated assault merged into the malice murder
conviction for sentencing purposes. On February 17, 2020, Wright filed,
through plea counsel, a motion to withdraw his guilty plea. (Wright
simultaneously entered guilty pleas to three separate indictments during his
plea hearing, two of which are not at issue in this case. He filed motions to
withdraw his guilty plea in all three cases, but he then withdrew the motions
pertaining to the indictments which are not the subject of this appeal.) An
evidentiary hearing on the motion to withdraw was held on October 4, 2021.
Wright was represented by new counsel, and Wright’s plea counsel testified.
Wright, through new counsel, filed a motion to withdraw his guilty

plea. The motion was timely filed in the same term of court as his

conviction. Wright argued that his plea counsel was ineffective for

allegedly failing to inform him before sentencing of the more

stringent “manifest injustice” standard for withdrawing a guilty

plea after sentencing. After the court denied Wright’s motion,

Wright appealed, arguing that his plea counsel’s alleged ineffective

assistance resulted in an “unnecessary burden” on him. For the

following reasons, we discern no abuse of discretion in the superior

court’s ruling, and we affirm its order denying Wright’s motion to

withdraw his guilty plea.

     The record shows that the prosecutor set forth the following

factual basis for Wright’s guilty plea. On October 28, 2016, Wright

and his co-defendant, Quatez Clark, went to a “trap house” in Fulton

County with a box of marijuana. Thompson and his friend, Johnnie



The court entered an order denying Wright’s motion to withdraw his plea on
October 13, 2021. On November 10, 2021, Wright timely filed a notice of appeal
through new appellate counsel, which he amended on January 13, 2022. This
appeal was docketed to the April 2022 term of Court and submitted for a
decision on the briefs.
                                      2
Caston, were in the kitchen of the trap house when Clark and

Wright arrived.    After a fistfight broke out between Clark and

Caston, Wright pulled out a gun and fatally shot Thompson, who

was unarmed. Clark and Wright fled. Caston called the police.

     Based on information gleaned from witnesses, the police found

Wright a short distance away from the house, running away. The

police arrested Wright and recovered several handguns from his

person, including a .40-caliber pistol that matched a .40-caliber shell

casing found next to Thompson’s body. Wright had blood on his

clothes and gunpowder residue on his hands.

     Video surveillance of the back door of the trap house showed

Clark and Wright entering the house, then a scuffle near the back

door, followed by Clark and Wright fleeing. Clark, who was also

arrested shortly after the shooting, told the police that Wright shot

Thompson. In his statement, Clark said that he got into a fight with

Caston because he thought Caston was armed. Clark said that he

had no idea, however, why Wright shot Thompson. Cell phone

records revealed a good deal of communication between Wright and

                                  3
Clark immediately after the shooting. Wright told the police that he

shot Thompson in self-defense. Other than his self-serving

statement, no evidence in the guilty plea record supports Wright’s

claim that he shot Thompson in self-defense.

     The transcript of the guilty plea hearing shows that, on

February 6, 2020, Wright entered a non-negotiated guilty plea to

charges contained in three separate Fulton County indictments,

including the one that is the subject of this appeal. The superior

court informed Wright of the sentences that it would impose. The

court gave Wright the opportunity to discuss the sentences with his

plea counsel. Off the record, Wright and counsel discussed how to

proceed. Thereafter, Wright decided to move forward with entering

a plea of guilty to the charges in all three indictments. After pleading

guilty, the court imposed the sentences that it told Wright it would

impose. Ten days later, on February 17, 2020, Wright filed a motion

to withdraw his guilty plea in the instant case. On October 13, 2021,

after an evidentiary hearing, the superior court denied the motion,

finding that Wright had “knowingly, intelligently, and voluntarily

                                   4
entered his guilty pleas with the assistance of effective counsel.”

     Wright argues that plea counsel was ineffective because he

failed to inform Wright that he could no longer withdraw his plea as

a matter of right if he chose to withdraw his plea after sentencing;

instead, he faced an “increased burden” of showing that the plea was

the result of a “manifest injustice.” To prevail on his claim, Wright

must show both that his plea counsel’s performance was

constitutionally deficient and that the deficient performance

prejudiced his defense. See Strickland v. Washington, 466 U. S. 668,

687 (III) (104 SCt 2052, 80 LE2d 674) (1984).

     To meet the first prong of the [Strickland] test, [Wright]
     must overcome the strong presumption that counsel’s
     performance fell within a wide range of reasonable
     professional conduct, and that counsel’s decisions were
     made in the exercise of reasonable professional judgment.

(Citation and punctuation omitted.) Nelson v. Wilkey, 309 Ga. 203,

207-208 (2) (845 SE2d 566) (2020). To meet the second prong of the

test in the guilty plea context, Wright must demonstrate that “there

is a reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to trial.”

                                  5
(Citation and punctuation omitted.) Id. at 208 (2). “This Court

accepts a trial court’s factual findings and credibility determinations

on an ineffectiveness claim unless they are clearly erroneous, but we

apply legal principles to the facts de novo.” Powell v. State, 309 Ga.

523, 526-527 (2) (847 SE2d 338) (2020). “The court’s decision on a

motion to withdraw a guilty plea will not be disturbed absent an

obvious abuse of discretion.” (Citations and punctuation omitted.)

McClain v. State, 311 Ga. 514, 515 (858 SE2d 501) (2021).

     OCGA § 17-7-93 (b) provides, in relevant part, that “[a]t any

time before judgment is pronounced, the accused person may

withdraw the plea of ‘guilty’ and plead ‘not guilty.’” However, after

sentencing, a defendant can withdraw his guilty plea “only to correct

a manifest injustice.” (Emphasis omitted.) Nelson, 300 Ga. at 210

(2). The superior court found, and the record supports that plea

counsel accurately informed Wright during the plea, as well as

during a break in the proceedings, of his right to withdraw his guilty

plea both before and after sentencing. Counsel testified at the

hearing on the motion to withdraw the guilty plea:

                                  6
     I said you have a right to file a motion to withdraw your
     guilty plea. I told him in the back and during the plea,
     that during the plea itself, at the very end of the plea the
     Judge would give him the option to keep his plea or
     withdraw his plea and during that proceeding he could
     withdraw his plea if he wanted to. However, I told him
     that after that, I told him he had the right to file a motion
     to withdraw his plea.

Plea counsel then added:

     I fully explained to him in the back that if he did not
     withdraw his plea during the plea itself then it would
     have to be in the form of a motion which the Court would
     then consider. . . I told him it would be discretionary
     with[] the [c]ourt[,] in the back. And I think I may have
     told him that the standard was a manifest, whatever it is,
     manifest injustice. But I told him during the plea itself,
     you can do it, and it will happen automatically, but after
     the plea is over and you accept, which he did, then it’s in
     the form of a motion that would be up to the Court to
     whatever the Court is going to do. But it wasn’t a
     withdrawal as a matter of right. I don’t believe I ever said
     that during the transcript that he could withdraw his plea
     as a matter of right after he accepted the sentences.

     Wright chose not to testify in support of his motion to

withdraw, and Wright’s plea counsel was the only witness to offer

testimony. The superior court found that the undisputed evidence

shows that counsel “testified that he advised [Wright] that after the

sentence, any request to withdraw would be by motion and at the

                                  7
court’s discretion.” Further, “[Wright] was properly advised by his

counsel of his right to withdraw his guilty plea before sentencing . .

. [and] after sentencing[.]” These factual findings were not clearly

erroneous. Thus, Wright failed to show that his plea counsel’s

performance was deficient and that he would have chosen to proceed

to trial but for that deficient performance. Because the record

supports the superior court’s findings, the court did not abuse its

discretion in denying Wright’s motion to withdraw his guilty plea.

See Powell, 309 Ga. at 524 (1) (The test for manifest injustice varies

“from case to case, but it has been said that withdrawal is necessary

to correct a manifest injustice if, for instance, a defendant is denied

effective assistance of counsel, or the guilty plea was entered

involuntarily or without an understanding of the nature of the

charges.”) (citation and punctuation omitted).

      Wright argues that our holding in Nelson requires plea counsel

to advise a defendant in every case, regardless of the circumstances,

of the more stringent “manifest injustice” legal standard applicable

to withdrawing a guilty plea after sentencing. This is not accurate.

                                  8
In Nelson, this Court reiterated that “a defendant’s right to effective

assistance of counsel regarding his guilty plea includes the right to

be advised about his absolute right to withdraw his guilty plea prior

to sentencing and whether he should pursue such a remedy.” Nelson,

309 Ga. at 209 (2). We did not expand the law to require plea counsel

to inform a defendant in every case that, if the defendant waits to

withdraw the guilty plea until after sentencing, the defendant faces

an increased burden to show a manifest injustice. See id. Rather, we

concluded, based on the circumstances in Nelson, that counsel’s

advice was deficient under the Strickland standard. In Nelson, the

petitioner did not know that he could withdraw his plea before

sentencing because his counsel did not tell him. Id. at 206 (2). As a

result, when the petitioner moved to withdraw his plea after

sentencing, he faced the “unnecessary burden” of having to show a

manifest injustice. As we explained:

     The effect of plea counsel’s failure to advise [defendant] of
     his statutory right to withdraw his guilty plea prior to
     sentencing was that, as a matter of law, [defendant] was
     prevented from withdrawing his guilty plea for any
     reason. Prior to sentencing, a defendant can withdraw his
     guilty plea for any reason. After sentencing, a defendant’s
                                  9
     motion to withdraw his guilty plea must survive the trial
     court’s analysis under a stringent legal standard. Here,
     plea counsel’s actions resulted in the imposition of an
     unnecessary burden on [defendant], as he had to show a
     manifest injustice in his motion to withdraw his guilty
     plea after sentencing. No reasonable lawyer would allow
     sentencing to go forward under these circumstances.
     Indeed, the Warden concedes that plea counsel provided
     “bad advice about [defendant’s] plea withdrawal options”
     at his sentencing hearing.

(Citations omitted.) Nelson, 309 Ga. at 210-211 (2).

     The circumstances in the instant case are very different

because Wright’s counsel told him he had the absolute right to

withdraw his plea prior to sentencing. Further, the record here

supports   the   superior   court’s   conclusion   that,   under   the

circumstances of this case, Wright made an informed decision to

plead guilty based on accurate information provided by his counsel

and that no manifest injustice occurred. Consequently, the superior

court did not abuse its discretion in denying Wright’s motion to

withdraw his guilty plea on the ground of ineffective assistance of

plea counsel.

     Judgment affirmed. All the Justices concur.



                                 10